DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pars. [0074]-[0075] recite a beam source 800 which emits an energy beam.  It is suggested to recite a "beam emitter"
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (U.S. Pub. No. 2019/0358736) in view of Buller (U.S. Pub. No. 2020/0139631 A1).
In regards to claim 1, Levine describes an additive manufacturing system (Levine, par. [0022]) comprising: the one or more geometrical characteristics including an angle of incidence between a beam line extending from a source of focused energy beams and a surface normal of a respective skin of the corresponding segment proximate to the beam line (Levine, pars. [0023] and [0026]; Fig. 3 – an object that has an overhanging edge that includes an angle Φ defined as tangent to the surface that varies as the object is built up within the powder bed), wherein the one or more processors are configured to control the additive manufacturing instrument, based on the one or more geometrical characteristics, to direct focused energy beams from a first orientation relative to the build part to form a first segment of the segments of the build part and to direct focused energy beams from a second orientation relative to the build part to form a second segment of the segments of the build part (Levine, pars. [0004], [0010], [0021]-[0022], and [0025] – energy beam is controlled by a computer system and uses galvo scanners, or deflector coils, to direct the energy beams to the desired locations at varying angles).
Levine does not explicitly describe one or more processors configured to determine one or more geometrical characteristics of each of multiple segments of a build part at a candidate position relative to an additive manufacturing instrument.  Rather, Levine provides that generally in additive manufacturing processes, a freestanding object can be fabricated from a computer aided design model.  Buller describes using processors to generate, modify, analysis, and/or optimize a 3D object (i.e., fabricating a computer aided design model) that can be used can be used in an additive manufacturing process (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101]).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Levine in view of Buller to fabricate a 3D object prior to controlling the additive manufacturing builds using laser angle of incidence.  The motivation to use a computer aided design model is to provide the additive manufacturing apparatus with the necessary instructions and data (i.e., geometric data) needed to manufacture 3D objects.
In regards to claim 2, Levine does not describe the additive manufacturing system of claim 2.  However, Buller describes wherein the one or more processors are configured to generate a build plan based on the one or more geometrical characteristics, wherein the build plan designates operations to be performed by the additive manufacturing instrument to form the build part (Buller, pars. [0003], [0013], [0021], [0074], [0097], and [0100]-[0101]).  For similar reasons as provided with respect to claim 1, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Levine in view of Buller to use processors to generate instructions to build a 3D model.  The motivation to use a computer aided design model is to provide the additive manufacturing apparatus with the necessary instructions and data (i.e., geometric data) needed to manufacture 3D objects.
In regards to claim 3, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors control the additive manufacturing instrument to direct the focused energy beams from the first orientation to form the first segment in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is less than the angle of incidence defined by a beam line extending from the second orientation towards the first segment of the build part (Levine, par. [0004], [0010], and [0021]-[0022] – a computer system is used to control energy beams using galvo scanners to direct the beams at different angles which varies as the object is built).
In regards to claim 4, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors control the additive manufacturing instrument to direct the focused energy beams from the first orientation to form the first segment of the build part in response to determining that the angle of incidence defined by the beam line extending from the first orientation towards the first segment of the build part is acute (Levine, pars. [0004], [0005], [0010], [0018], [0021], and [0027]; Fig. 2).  Levine describes the first energy beam having an angle ΘL1 with an angle of incidence between 90 degrees and 270 degrees, with a preferred range of 135 degrees to 225 degrees, when measured from a point above the galvo scanners 232 that is perpendicular to the build platform 214 (Levine, par. [0021]; Fig. 2 – annotated Fig. 2 below includes the range of the angle of incidence as measured in Levine).  The coverage area of the first energy beam is the entire build platform.  Accordingly, Levine can direct the first energy beam at the build material on the build platform at an acute angle measured from the normal of a surface based on the computer aided design model.

    PNG
    media_image1.png
    412
    636
    media_image1.png
    Greyscale

Annotated Figure 2
In regards to claim 5, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors control the additive manufacturing instrument to direct the focused energy beams from the second orientation to form the second segment of the build part in response to determining that the angle of incidence defined by the beam line extending from the second orientation towards the second segment of the build part is acute (Levine, pars. [0004], [0005], [0010], [0018], [0021], and [0027]; Fig. 2).  Levine describes the angle ΘL2 as having an angle of incidence between 180 degrees and 270 degrees when measured from a point above the galvo scanners 242 that is perpendicular to the build platform 214 (Levine, par. [0022]; Fig. 2).  The coverage area of the second energy beam is the entire build platform.  Accordingly, Levine can direct the second energy beam at the build material on the build platform at an acute angle measured from the normal of a surface based on the computer aided design model.
In regards to claim 6, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to control the additive manufacturing instrument to direct the focused energy beams from a first source location to the first segment of the build part and to direct the focused energy beams from a second source location to the second segment of the build part (Levine, par. [0025] – the apparatus may contain a second energy source from which the second galvo scanner receives and directs an energy beam).  However, Levine does not explicitly describe the first and second source locations being spaced apart from each other relative to the additive manufacturing instrument.  Buller describes an additive manufacturing apparatus that implements two energy sources 121 and 122 that each emit an energy beam towards different portions of the pre-transformed material to form a transformed material (Buller, pars. [0094] and [0113]; Fig. 1).  Both Levine and Buller are directed towards additive manufacturing apparatuses that can act on material (i.e., melt material with a laser beam) at multiple locations.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Levine in view of Buller to include a second energy source to emit a second energy beam.  The motivation to do so is to increase control over the beam characteristics (i.e., allowing each beam to have different characteristics such as power) at each of the locations being acted upon to have improved control over the build.
In regards to claim 7, Levine does not explicitly describe the additive manufacturing system of claim 6, wherein the first and second source locations are disposed at opposite corners or opposite sides of the additive manufacturing instrument.  However, Buller describes an additive manufacturing apparatus that has two energy sources that are located opposite one another (Buller, Fig. 1).  For similar reasons provided with respect to claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to have two energy sources located at different locations with respect to the build area.
In regards to claim 8, Levine describes the additive manufacturing system of claim 1, wherein the one or more processors are configured to control the additive manufacturing instrument to form the first segment of the build part by controlling a first beam emitter to emit the focused energy beams from the first orientation towards the first segment, and wherein the one or more processors are configured to control the additive manufacturing instrument to form the second segment of the build part by controlling a second beam emitter to emit the focused energy beams from the second orientation towards the second segment (Levine, pars. [0004] and [0010] – a computer system is used to control an energy beam using galvo scanners to direct the energy beams to at least two fused regions on or over a build plate).
In regards to claim 9, Levine describes the additive manufacturing system of claim 8, wherein a coverage area of the first beam emitter along the additive manufacturing instrument overlaps a coverage area of the second beam emitter (Levine, pars. [0021]-[0022]; Fig. 2 - angle of incidence of the first energy beam is between 0 degrees and 270 degrees, and the angle of incidence of the second energy beam is between 180 degrees and 270 degrees. The coverage area of the each of the energy beams is the entire build platform).
In regards to claim 10, Levine describes the additive manufacturing system of claim 1, wherein the additive manufacturing instrument includes a beam emitter (Levine, source 120 and 220).  However, Levine does not describe an actuator, wherein the actuator is configured to move the beam emitter relative to the build part between a first source location and a second source location, and wherein the one or more processors are configured to control the actuator to position the beam emitter at the first source location for emitting the focused energy beams to form the first segment of the build part and to position the beam emitter at the second source location for emitting the focused energy beams to form the second segment of the build part. 
Levine describes directing energy beams using galvo scanners to move mirrors that change the redirect of the energy beams or deflector coils to modulate the energy beams (Levine, pars. [0004] and [0025]).  Levine further provide that some configurations of additive manufacturing use a stationary stage with a moving laser beam (Levine, par. [0006] citing to U.S. Pat. No. 6,144,008 B).  Buller provides that the energy source can be movable such that it can translate across the top surface of the material bed during the printing process using a guidance system (Buller, par. [0086]).  Both Levine and Buller are directed towards additive manufacturing apparatuses that can act on material (i.e., melt material with a laser beam).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Levine in view of Buller to use an actuator to move the laser source between two locations and to control the actuator using processors.  The motivation to do so is to fully utilize the surface area of larger powder bed systems with an improved means of irradiating the powder beds at points laterally distance from the energy source.
In regards to claim 11, Levine does not describe additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is moveable relative to a platform of the additive manufacturing instrument.  It would be obvious and an optimization to move the beam emitter along a track.  The motivation to do so is to improve control over the movement of the beam emitter by using a track to limit the motion thereby making movement calculations easier to generate (i.e., by limiting the range of possible movements to along the track).  It would also be obvious and an optimization to have a track that is movable relative to a platform.  The motivation to do so is to improve the usability of the system using additional degrees of movement that allow the beam emitter to be directed at more areas of the platform and at different angles.
In regards to claim 12, Levine does not describe the additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is linear.  It is obvious and well known in the art to move an object along linear tracks (e.g., railroad or dolly tracks are often arranged along a straight line).  Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).
In regards to claim 13, Levine does not describe the additive manufacturing system of claim 10, wherein the beam emitter is movable along a track, and the track is curved.  It is obvious and well known in the art to move an object along linear tracks (e.g., railroad or dolly tracks are often curved).  Official notice unsupported by documentary evidence should only be taken by the examiner where the facts asserted to be well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970), the notice of facts beyond the record which may be taken by the examiner must be "capable of such instant and unquestionable demonstration as to defy dispute" (citing In re Knapp Monarch Co., 296 F.2d 230, 132 USPQ 6 (CCPA 1961)).
In regards to claim 14, Levine describes the additive manufacturing system of claim 10, wherein the beam emitter is a first beam emitter and the additive manufacturing instrument further includes a second beam emitter (Levine, par. [0025]).  Levine does not describe wherein the one or more processors are configured to control the second beam emitter to emit focused energy beams from a third source location, spaced apart from the first and second source locations relative to the, to form a third segment of the build part.  However, it would have been obvious and mere optimization to add a second beam emitter at a third source location.  The motivation to do so is to add additional energy sources to more quickly melt the source material at desired locations and thereby reducing the total time needed to complete the build.
Claims 15 and 21 recite similar subject matter as claim 1 and are rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 16 recites similar subject matter as claim 4 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 17 recites similar subject matter as claim 5 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 18 recites similar subject matter as claim 3 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 19 recites similar subject matter as claim 10 and is rejected as being obvious in view of Levine and Buller for similar reasons.
Claim 20 recites similar subject matter as claim 8 and is rejected as being obvious in view of Levine and Buller for similar reasons.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 6,144,008 A describes a laser beam that is moved and/or rotated.  US 2021/0114111 A1 describes a computer-assisted method for generating a control data set for an additive layer manufacturing device. EP 3782802 A1 describes a method of imposing quality requirements on a 3D model to be built by an additive manufacturing apparatus that calculates each surface segment, including support structures, with a consideration of the normal vector of the surface segment.  EP 3736108 A1 describes using a reference plane found using a normal vector of a surface for calculating the print paths for layers of an additive manufacturing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763